Name: Council Decision 2007/690/CFSP of 22 October 2007 implementing Joint Action 2005/557/CFSP on the European Union civilian-military supporting action to the African Union missions in the Darfur region of Sudan and in Somalia
 Type: Decision
 Subject Matter: Africa;  EU finance;  cooperation policy;  extra-European organisations;  international security;  European construction
 Date Published: 2007-10-26

 26.10.2007 EN Official Journal of the European Union L 282/62 COUNCIL DECISION 2007/690/CFSP of 22 October 2007 implementing Joint Action 2005/557/CFSP on the European Union civilian-military supporting action to the African Union missions in the Darfur region of Sudan and in Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Joint Action 2005/557/CFSP of 18 July 2005 on the European Union civilian-military supporting action to the African Union missions in the Darfur region of Sudan and in Somalia (1), and in particular Article 8(1), second subparagraph thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) On 23 April 2007, the Council adopted Decision 2007/244/CFSP concerning the implementation of Joint Action 2005/557/CFSP on the European Union civilian-military supporting action to the African Union missions in the Darfur region of Sudan and in Somalia (2), which extended the financing for its civilian component until 31 October 2007. (2) Pending transition of the African Union mission to a UN/AU hybrid operation (UNAMID), it has been decided to continue the European Union civilian-military supporting action to the African Union missions in the Darfur region of Sudan and in Somalia up to 31 December 2007. (3) UNSC Resolution 1769 of 31 July 2007 stipulates that the transfer of authority (TOA) from AMIS to UNAMID is to intervene no later than 31 December 2007. (4) On 21 September 2007, the Political and Security Committee agreed that the civilian component of the European Union civilian-military supporting action to the African Union missions in the Darfur region of Sudan and in Somalia should be closed on the date when the transfer of authority from AMIS to UNAMID takes place. (5) As concerns the civilian component, the Council should consequently decide on the financing of the continuation of this supporting action according to the timeframes defined above. (6) The supporting action will be conducted in the context of a situation which may deteriorate and could harm the objectives of the CFSP as set out in Article 11 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 1. The financial reference amount intended to cover the expenditure related to the implementation of Section II of Joint Action 2005/557/CFSP from 1 May 2007 until 30 April 2008 shall be EUR 2 125 000. This amount shall cover the period of the current mandate of the AU Mission in the Darfur region of Sudan (AMIS II) and the subsequent liquidation period of the civilian component of the European Union civilian-military supporting action to the African Union missions in the Darfur region of Sudan and in Somalia. 2. The expenditure financed by the amount stipulated in paragraph 1 shall be managed in accordance with the European Community procedures and rules applicable to the general budget of the European Union, with the exception that any pre-financing shall not remain the property of the Community. Nationals of third states shall be allowed to tender for contracts. 3. The expenditure shall be eligible from 1 May 2007. Article 2 Council Decision 2007/244/CFSP of 23 April 2007 is hereby repealed. Article 3 This Decision shall take effect on the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 22 October 2007. For the Council The President J. SILVA (1) OJ L 188, 20.7.2005, p. 46. Joint Action as amended by Joint Action 2007/245/CFSP (OJ L 106, 24.4.2007, p. 65). (2) OJ L 106, 24.4.2007, p. 63.